Citation Nr: 1034334	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-39 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for lower back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1951 to November 1974. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a November 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas which 
denied service connection for hearing loss and low back 
condition. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current hearing loss is related to 
service.  In service he had a perforated right ear drum, months 
of right ear drainage, otitis externa, pain in the right ear and 
ringing in the ears.  The Veteran currently has a right ear 
perforation and is diagnosed with hearing loss.  It is unclear 
whether the Veteran's in service right ear perforation is related 
to his current right ear perforation and what affect, if any, his 
in service ear conditions may have had on his current ear 
conditions, including hearing loss, therefore an examination is 
needed. 

The Veteran contends that his current lower back disability began 
in service. He is currently diagnosed with lumbar spondylosis.  
In service the Veteran complained of back pain and was treated 
for muscle spasms.  There is no medical evidence addressing the 
issue of whether the Veteran's current lower back disability is 
related to his in service lower back condition, therefore an 
examination is needed. 

Additional development is necessary.  Specifically, the Veteran 
should be afforded VA examinations.  VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Schedule a VA examination to determine 
the nature and etiology of any current ear 
conditions.  The claim file must be 
reviewed in conjunction with the 
examination.  

After reviewing the record, the examiner 
should express an opinion as to whether it 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any diagnosed ear disability, including 
hearing loss, is related to active service.  

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
lower back disability.  The claim file must 
be reviewed in conjunction with the 
examination.  

After reviewing the record, the examiner 
should express an opinion as to whether it 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any diagnosed lower back disability is 
related to his active service.  

All opinions must be accompanied by a clear 
rationale consistent with the evidence of 
record. 


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



